UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1526



MYRTLE M. WATSON,

                                             Plaintiff - Appellant,

          versus

PARAMOUNT PARKS, INCORPORATED, t/a Paramount
Kings Dominion,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-900)


Argued:   January 31, 1997                 Decided:   March 11, 1997


Before HAMILTON and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


ARGUED: Thomas James Schilling, Richmond, Virginia, for Appellant.
Charles Garrison Meyer, III, MCGUIRE, WOODS, BATTLE & BOOTHE,
L.L.P., Richmond, Virginia, for Appellee.     ON BRIEF: B. Mayes
Marks, Jr., Hopewell, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Myrtle M. Watson appeals the summary judgment in favor of

Paramount Parks, Inc.   Watson tripped and fell over a water meter

cover that protruded approximately five-eighths of an inch in a

major pedestrian thoroughfare in the park.

     Watson complains that the district court's finding that 20
million people walked over the path without incident is exagger-

ated. The court's finding, however, was based on the deposition of

the park's safety officer who estimated that in the past 28 years

19 to 21 million people visited the park.     In any event, it is
undisputed that several million people walked over the park's

thoroughfares since the water meter was installed in 1975 without

complaint or notice to the park that the meter cover was a dan-

gerous or hazardous condition.   The evidence also disclosed that

independent safety inspectors, as well as park employees, walked

over the pedestrian thoroughfare without reporting that the meter
cover created an unsafe and dangerous condition.

     The district court's conclusion that Watson could produce no

evidence that Paramount had notice of an unsafe or dangerous

condition is well grounded in fact and Virginia law.    We affirm

for reasons adequately stated by the district court.    Watson v.
Paramount Parks, Inc., CA-95-900 (E.D. Va. 1996).




                                                         AFFIRMED



                                 2